DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          HECTOR FLORES,
                             Appellant,

                                     v.

ALAN MARSHALL CONSTRUCTION CORPORATION, a Florida for Profit
   Corporation, ALAN H. MARSHALL, and APARNA SRIRAM a/k/a
             APARNA SPIRAM a/k/a APARNA SRIRNA,
                           Appellees.

                               No. 4D18-863

                              [March 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Jr., Judge; L.T. Case No. 50-2015-CA-
003410-XXXX-MB.

   Philip M. Burlington and Nichole J. Segal of Burlington & Rockenbach,
P.A., West Palm Beach, and Jose G. Rodriguez of Jose G. Rodriguez, P.A.,
West Palm Beach, for appellant.

  Forrest L. Andrews of Lydecker Diaz, LLC, Miami, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.